Citation Nr: 1212364	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a cold injury to the left foot.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a cold injury to the right foot.

3.  Entitlement to service connection for residuals of a cold injury to the left foot.

4.  Entitlement to service connection for residuals of a cold injury to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, F.O., and A.O.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot would not be reopened.  A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that, in a May 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied service connection claims for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.  Although the Veteran timely disagreed with this decision, he did not perfect a timely appeal.  Thus, the May 2003 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claims for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.  The Board also finds that additional development is required before the underlying claims can be adjudicated on the merits.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 2003, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied service connection claims for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.

2.  The evidence submitted since May 2003 relates to unestablished facts necessary to substantiate the claims of service connection for residuals of cold injuries to both feet because it suggests that the Veteran currently experiences residuals of cold injuries in both feet which may be related to active service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the May 2003 RO decision in support of the claims of service connection for residuals of a cold injury of the left foot and for residuals of a cold injury of the right foot is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claims of service connection for residuals of a cold injury of the left foot and for residuals of a cold injury of the right foot.  He specifically contends that he has submitted additional medical evidence which demonstrate that he currently experiences residuals of cold injuries to both feet which are attributable to active service.

In May 2003, the RO denied the Veteran's request to reopen previously denied claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.  The RO stated that, although the Veteran had submitted new evidence in support of his request to reopen the previously denied claims, none of the newly submitted evidence was material to the issue of whether his residuals of cold injuries to both feet were related to active service.  Thus, the claims were not reopened.  As noted in the Introduction, although the Veteran timely disagreed with this decision, he did not perfect a timely appeal.  Thus, the May 2003 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).

The claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen these claims in statements on a VA Form 21-4138 which was date-stamped as received by the RO on June 4, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot, new evidence submitted since the May 2003 RO decision consists of additional private treatment records and the Veteran's lay statements and February 2012 Board hearing testimony.  The newly submitted evidence includes a May 2008 letter from Francis A. Ashie, M.D., in which this physician stated that he was the Veteran's current primary care physician.  Dr. Ashie also stated that the Veteran had informed him that "he had a documented service related frost bite while on an all night duty in Korea in the 1950's.  He was diagnosed with neuropathy in 1954.  Frost bite has been known to cause neuropathy and therefore his current condition is most probably service related."

In November 2009, the Veteran submitted a letter which he had received from the National Personnel Records Center in St. Louis, Missouri (NPRC) informing him that his service treatment records and service personnel records likely were destroyed in the July 1973 fire at that facility.  NPRC also informed the Veteran that his service records could not be reconstructed.

In response to a request from the RO for the Veteran's records, the Social Security Administration (SSA) informed VA in October 2009 that these records had been destroyed and were no longer available.  The Veteran subsequently informed VA in January 2010 that he was in receipt of SSA benefits based on his age and not based on any disability.

The Veteran testified at his February 2012 Board hearing that he had served in Korea beginning in 1954 and had incurred cold injuries to both feet while on a tour of duty in Korea.  He specifically testified that, due to "Mickey Mouse" boots he had been given by the Army, his feet sweated and then froze inside the boots.  See Board hearing transcript dated February 25, 2012, at pp. 4.  He also testified that he had experienced residuals of cold injuries to both feet continuously since his tour of duty in Korea.  Id., at pp. 5.  The Veteran's wife testified that, throughout their 3 years of marriage, the Veteran always had experienced trouble with severe cold in both of his feet.  Id., at pp. 6.  The Veteran testified further that he had been treated at a Mobile Army Support Hospital (MASH) unit during service for swollen and frozen feet.  Id., at pp. 8.


The Board finds that all of the newly submitted evidence is to the effect that the Veteran currently experiences residuals of cold injuries to both feet which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 2003 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury are reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for residuals of a cold injury to the left foot is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for residuals of a cold injury to the right foot is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.  Because the reopened claims are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on these claims. 

The Veteran contends that he incurred his current residuals of cold injuries to both feet during active service.  To date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between any current residuals of cold injuries to both feet and active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his residuals of cold injuries to both feet.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice on his reopened claims of service connection for residuals of a cold injury to the left foot and for residuals of a cold injury to the right foot.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of a cold injury to the left foot and/or for residuals of a cold injury to the right foot since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of cold injuries to both feet.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible, using the appropriate resources within VA to include a cold-injury protocol examination.  The examiner is asked to identify all residuals of cold injuries in either foot currently experienced by the Veteran, to the extent possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a cold injury to the left foot, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a cold injury to the right foot, if diagnosed, are related to active service or any incident of service.  The examiner further is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of cold injuries to both feet, if diagnosed, were caused or aggravated by the Veteran's diabetes mellitus.  The examiner is advised that the Veteran had active service in Korea during the Korean Conflict.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


